Citation Nr: 1142778	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  05-39 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for a left eye disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

With regard to the Veteran's claim of entitlement to an increased rating for a left eye disorder, after reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a service-connected disability is worse than when originally rated and the available evidence is too old for an adequate evaluation of his current condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2011) (noting that reexaminations are required if evidence indicates there has been a material change in a disability).  In an October 2010 informal hearing presentation, the Veteran's representative reported that the Veteran's left eye disability had worsened in severity since the Veteran's last VA examination in July 2009.  Specifically, the Veteran's representative reported that the Veteran's vision had grown progressively worse, that he saw halos, and that at times it seemed like he was looking through water on a windshield.  The Veteran's most recent left eye VA examination was conducted in July 2009.  As the July 2009 VA examination is more than 2 years old, and the Veteran's representative reported that the Veteran's left eye disorder has worsened since his last examination, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's left eye disorder.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that a new medical examination is required when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011).

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the Veteran for a VA eye examination to determine the current severity of his service-connected left eye disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected left eye disorder, to include whether the Veteran has incapacitating episodes and their total duration.  The VA examiner must also provide the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment in eye muscle function.  A complete rationale for all opinions must be provided.  If any opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


